DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B (Figs. 2a-2c), claims 1-8, in the reply filed on 04/13/2021 is acknowledged.  The traversal is on the ground(s) that Species B (Figs. 2a-2c) and Species F (Figs. 6a-6d) do not lack unity of invention because GB 2,297,793 does not disclose the common characteristics between the two claimed species.  This is not found persuasive because the common characteristics between these two claimed species fails to distinguish over the prior art (as is evidenced by the prior art rejections below).  Accordingly, the species lack unity of invention a posteriori.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/13/2021.

Status of the Claims
	Claims 1-14 are pending in the application.
	Claims 9-14 have been withdrawn from current consideration as being drawn to a non-elected species.
	Claims 1-8 remain under current consideration by the Examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In lines 9, 11, 13, 15, 16, 17, and 40 (eight instances total), “seat (29)” should be replaced with --seat (25)--.
	Re Claim 2:  In order to avoid confusion with the “seat” introduced in claim 1, it appears that claim 2 should be amended as follows:
--2. The system according to claim 1, wherein the second component comprises a second seat (29) for the release element (27) between the release element (27) and the rotatable element (24), wherein the second seat (29) comprises a channel capable of guiding the release element (27) toward the rotatable element (24) during displacement of the second component (20) toward the release element (27).--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vacher (US Patent 2,277,172) in view of Heidman (US Patent 2,356,403).
	Re Claim 1:  Vacher discloses a system comprising a first component (27) and a second component (clutch-carrier 18, including sleeve 20) for detachably connecting with the first component,
wherein 

the second component (18) comprises 
a first end (the left-hand end, near ref. no. 17; Fig. 2),
a second end (the right-hand end, near ref. no. 24; Fig. 2), opposite the first end, 
a seat (the area within clutch-carrier 18 arranged to receive stem 26) configured to accommodate the second end (26) of the first component extending between the first end and the second end of the second component, wherein the seat has an opening (the opening to the interior of sleeve 20 at flange 19) configured to accept the second end (26) of the first component at the first end of the second component, 
an inner space (the interior space within sleeve 20) in communication with the seat, 
a rigid portion (the inner surface of sleeve 20) facing the inner space, wherein (1) the rigid portion extends along a vertical plane through the seat and the opening in the seat and (2) the rigid portion is inclined relative to the seat, so that the distance between the seat and the rigid portion decreases from a maximum distance (at the widest interior portion of the conical sleeve 20) to a minimum distance (at the narrowest interior portion of the conical sleeve 20) toward the opening (at flange 19) in the seat;
a rotatable element (balls 23, including ball-spacer 21) for engaging in translatable rotatable contact with the rigid portion having a size less than the maximum distance between the rigid portion and the seat and greater than the minimum distance between the rigid portion and the seat; and
a first compressible spring (24) located in the inner space having a first end (the right-hand end; Figs. 2 and 3) and a second end (the left-hand end; Figs. 2 and 3), wherein the first end of the first compressible spring is engaged with the second component (18) and the second end of the first compressible spring is in contact with 
wherein the system further comprises 
a hollow body (11) encasing the second component (18) having a first end (at end-plate 12) proximal to the first end (at 19) of the second component (18) and a second end (at flange 16) proximal to the second end of the second component, wherein (a) the first end of the hollow body (11) has an opening (to allow the passage of stem 26) aligned with the opening in the first end of the second component for accommodating the second end (26) of the first component;
a release element (14) located between the rotatable element (23, 21) and the first end (at 12) of the hollow body (11) within a plane through the opening in the seat, the release element and the rigid portion, wherein the release element (14) is configured to contact, and apply pressure against, the rotatable element (23, 21) when the hollow body (11) is displaced (see Fig. 3) relative to the second component (18) such that the first end of the hollow body approaches the first end of the second component; and
a second compressible spring (25) located within the hollow body (11) having a first end (the left-hand end; Figs. 2 and 3) engaged with the first end (at 12) of the hollow body (11) and a second end (the right-hand end; Figs. 2 and 3) engaged with the second component (18), wherein the second compressible spring (25) is configured to apply an elastic force between the hollow body and the second component in favor of displacing the first end (at 12) of the hollow body and the first end (at 19) of the second component away from each other.

Vacher fails to disclose wherein the distance between the first end of the hollow body and the second end of the hollow body is greater than the distance between the first end of the second component and the second end of the second component to allow for displacement of 
Heidman teaches the use of a system comprising a first component (12) and a second component (14), wherein the first component comprises a first end (connected to door 1; see Fig. 3) and a second end (at 13), and the second component (14) is configured to receive the second end (12) of the first component in a releasable manner, and wherein the system further comprises a hollow body (23) encasing the second component (14), wherein (a) a first end (near window 2; Fig. 3) of the hollow body (23) has an opening (to allow the passage of pin 13) aligned with an opening in a first end of the second component (14) for accommodating the second end (13) of the first component; and further wherein (b) the distance between the first end (near panel 2; Fig. 3) of the hollow body (23) and a second end (at 23) of the hollow body is greater than the distance between a first end (near ref. no. 20; Fig. 3) of the second component and a second end (near ref. no. 26; Fig. 3) of the second component (14) to allow for displacement of the second component relative to the hollow body alternately toward and away from the first end of the hollow body, for the purpose of securely retaining the hollow body and the second component together in a moveable manner.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Vacher such that the distance between the first end of the hollow body and the second end of the hollow body is greater than the distance between the first end of the second component and the second end of the second component to allow for displacement of the second component relative to the hollow body alternately toward and away from the first end of the hollow body, as taught by Heidman, for the purpose of securely retaining the hollow body and the second component together in a moveable manner.

    PNG
    media_image1.png
    543
    369
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    384
    398
    media_image2.png
    Greyscale

Re Claim 2:  Vacher further discloses a system wherein the second component (18) comprises a seat (the opening receiving sleeve 14) for the release element (14) between the release element (14) and the rotatable element (23, 21), wherein the seat comprises a channel capable of guiding the release element (14) toward the rotatable element (23, 21) during displacement of the second component toward the release element.
Re Claims 3 and 4:  Vacher further discloses a system wherein the release element (14) has a passageway between the inner space and the opening in the hollow body shaped to accommodate, and allow displacement of, the first component (at 26) within the release element (14).
Re Claims 5, 6, and 8:  Vacher further discloses a system wherein the first component (26) is a bar made of rigid material rigidly fixed to a first element (27).
Vacher does not explicitly disclose wherein the first element is selected from the group consisting of a bearing structure of a shelving system, a bearing structure of a chest of drawers, a door post, a door frame and a window frame (as is required by claims 5 and 6); and/or wherein the first component is rigidly fixed to a door post, a door frame or a window frame and the second component is rigidly fixed to a revolving door or window (as is required by claim 8).
Heidman further teaches the use of a system wherein the first component (12) is a bar made of rigid material rigidly fixed to a first element (1), and further wherein the first element is selected from the group consisting of a bearing structure of a shelving system, a bearing structure of a chest of drawers, a door post, a door frame (door 1; Figs. 2 and 3) and a window frame; and wherein the first component (12) is rigidly fixed to a door post, a door frame (door 1; Figs. 2 and 3) or a window frame and the second component (14) is rigidly fixed to a revolving door or window (window 2; Figs. 2 and 3), for the purpose of, for example, securely, but releasably, connecting a door frame and a window.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Vacher such that the first element is selected from the group consisting of a bearing structure of a shelving system, a bearing structure of a chest of drawers, a door post, a door frame and a window frame (as is required by claims 5 and 6); and/or wherein the first component is rigidly fixed to a door post, a door frame or a window frame and the second component is rigidly fixed to a revolving door or window (as is required by claim 8), as taught by Heidman, for the purpose of, for example, securely, but releasably, connecting a door frame and a window.




Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vacher (US Patent 2,277,172) in view of Heidman (US Patent 2,356,403), as applied to claims 1-6 and 8 above, and further in view of Julian (US Patent 6,431,616)
	Re Claim 7:  Vacher, as modified above in view of Heidman, discloses a system significantly as claimed except wherein the first component is rigidly fixed to a bearing structure of a chest of drawers and the second component is rigidly fixed to the front panel of a drawer.
Julian teaches the use of a system comprising a first component (24; Fig. 1) and a second component (10) for detachably connecting with the first component, and further wherein the first component (24) is rigidly fixed to a bearing structure (14) of a chest of drawers and the second component (10) is rigidly fixed to the front panel (19) of a drawer, for the purpose of securely, but releasably, connecting a bearing structure and a front panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Vacher, such that the first component is rigidly fixed to a bearing structure of a chest of drawers and the second component is rigidly fixed to the front panel of a drawer, as taught by Julian, for the purpose of securely, but releasably, connecting a bearing structure and a front panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678